          Case 2:19-cv-00745-EFB Document 17 Filed 09/17/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT A. CROWE,                                   No. 2:19-cv-745-EFB
12                        Plaintiff,
13            v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security
15
                          Defendant.
16

17

18           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying his applications for a period of disability and Disability Insurance

20   Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

21   Social Security Act. The parties have filed cross-motions for summary judgment. ECF Nos. 11

22   & 14. For the reasons discussed below, plaintiff’s motion for summary judgment is denied and

23   the Commissioner’s motion is granted.

24   I.      Background

25           Plaintiff filed applications for a period of disability, DIB, and SSI, alleging he had been

26   disabled since September 1, 2010. Administrative Record (“AR”) 646-61. His applications were

27   denied initially and upon reconsideration. Id. at 566-75, 582-94. A hearing was subsequently

28   /////
                                                        1
        Case 2:19-cv-00745-EFB Document 17 Filed 09/17/20 Page 2 of 7

 1   held before administrative law judge (“ALJ”) Mark Triplett. Id. at 476-511. Plaintiff was
 2   represented by counsel at the hearing, at which he and a vocational expert testified. Id.
 3          On March 6, 2018, the ALJ issued a decision finding that plaintiff was not disabled under
 4   sections 216(i), 223(d), and 1614(a)(3)(A) of the Act.1 Id. at 75-85. The ALJ made the following
 5   specific findings:
 6      1. The claimant meets the insured status requirements of the Social Security Act through
 7         June 30, 2011.

 8      2. The claimant has not engaged in substantial gainful activity since September 1, 2010, the
           alleged onset date (20 CFR 404.1571 et seq., and 416.971, et seq.).
 9
            ***
10
            1
11             Disability Insurance Benefits are paid to disabled persons who have contributed to the
     Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
12   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions, disability
     is defined, in part, as an “inability to engage in any substantial gainful activity” due to “a
13   medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
14
     §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
15   following summarizes the sequential evaluation:

16                           Step one: Is the claimant engaging in substantial gainful
                    activity? If so, the claimant is found not disabled. If not, proceed
17                  to step two.
                             Step two: Does the claimant have a “severe” impairment?
18
                    If so, proceed to step three. If not, then a finding of not disabled is
19                  appropriate.
                             Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically
21                  determined disabled. If not, proceed to step four.
22                           Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step
23                  five.
                             Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      2
         Case 2:19-cv-00745-EFB Document 17 Filed 09/17/20 Page 3 of 7

 1           3. The claimant has the following severe impairments: lumbar degenerative disc disease;
                degenerative joint disease of the right elbow; carpal tunnel syndrome (CTS), status post
 2              bilateral release; mild left ulnar neuropathy; left elbow epicondylitis; mild degenerative
 3              changes of both thumbs; right trigger finger, status post release; hypertension; and asthma
                (20 CFR 404.1520(c) and 416.920(c)).
 4
                ***
 5
             4. The claimant does not have an impairment or combination of impairments that meets or
 6              medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
 7              P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
                416.926).
 8
                ***
 9
             5. After careful consideration of the entire record, the undersigned finds that the claimant has
10
                the residual functional capacity to perform light work, as defined in 20 CFR 404.1567(b)
11              and 416.967(b), with the following additional limitations. He can occasionally climb
                ramps, stairs, ladders, ropes, and scaffolds. He can occasionally balance, stoop, kneel,
12              crouch, and crawl. He can occasionally reach laterally with the right dominant upper
                extremity, and he can occasionally handle, finger, and feel bilaterally. He can tolerate
13              occasional exposure to pulmonary irritants.
14
                ***
15
             6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and
16              416.965).
17              ***
18
             7. The claimant was born on [in] 1971 and was 38 years old, which is defined as a younger
19              individual age 18-49, on the alleged disability onset date (20 CFR 404.1563 and 416.963).

20           8. The claimant has at least a high school education and is able to communicate in English
                (20 CFR 404.1564 and 416.964).
21

22           9. Transferability of job skills is not material to the determination of disability because using
                the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
23              disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
                CFR Part 404, Subpart P, Appendix 2).
24
             10. Considering the claimant’s age, education, work experience, and residual functional
25               capacity, there are jobs that exist in significant numbers in the national economy that the
26               claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

27              ***

28   /////
                                                            3
           Case 2:19-cv-00745-EFB Document 17 Filed 09/17/20 Page 4 of 7

 1           11. The claimant has not been under a disability, as defined in the Social Security Act, from
                 September 1, 2010, through the date of this decision (20 CFR 404.1520(g) and
 2               416.920(g)).
 3   Id. at 77-85.
 4              Plaintiff’s request for Appeals Council review was denied on March 5, 2019, leaving the
 5   ALJ’s decision as the final decision of the Commissioner. Id. at 1-6. In so doing, the Appeals
 6   Council noted that plaintiff had submitted more than 400 additional medical records. Id. at 2.
 7   But it ultimately concluded that the additional records failed to provide a basis for changing the
 8   ALJ’s decision. Id.
 9   II.        Legal Standards
10              The Commissioner’s decision that a claimant is not disabled will be upheld if the findings
11   of fact are supported by substantial evidence in the record and the proper legal standards were
12   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);
13   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,
14   180 F.3d 1094, 1097 (9th Cir. 1999).
15              The findings of the Commissioner as to any fact, if supported by substantial evidence, are
16   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
17   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
18   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
19   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
20   N.L.R.B., 305 U.S. 197, 229 (1938)).
21              “The ALJ is responsible for determining credibility, resolving conflicts in medical
22   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
23   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
24   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
25   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
26   /////
27   /////
28
                                                           4
        Case 2:19-cv-00745-EFB Document 17 Filed 09/17/20 Page 5 of 7

 1   III.   Analysis
 2          Plaintiff’s motion raises two arguments. First, plaintiff argues that the Commissioner
 3   erred in evaluating additional evidence he submitted to the Appeals Council. ECF No. 11 at 4-5.
 4   Second, he argues the ALJ failed to properly evaluate limitations to his right upper extremity. Id.
 5   at 5-6. For the reasons provided below, neither arguments is persuasive.
 6          A.      Evidence Submitted to the Appeals Council
 7          Plaintiff first argues that the Appeals Council failed to properly consider the additional
 8   records he submitted after the ALJ’s decision. ECF No. 11 at 4-5. In its denial of plaintiff’s
 9   request for review, the Appeals Council acknowledged that plaintiff had submitted more than 400
10   pages of medical records. AR 2. It determined, however, that a portion of the records did “not
11   relate to the period at issue,” while the remaining records failed to show “a reasonable
12   probability” that they “would change the outcome of the [ALJ’s] decision.” Id. at 2
13          “[W]hen the Appeals Council considers new evidence in deciding whether to review a
14   decision of the ALJ, that evidence becomes part of the administrative record, which the district
15   court must consider when reviewing the Commissioner’s final decision for substantial evidence.”
16   Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012). Plaintiff, however,
17   fails to provide any explanation for how the Appeals Council erred in considering the additional
18   records he submitted. Instead, he simply claims that “[i]t defies belief that 432 pages of
19   additional evidence might not alter the ALJ’s findings.” ECF No. 11 at 4. He also notes that the
20   53 pages of records that postdated the ALJ’s decision revealed treatment for “chronic, long-term
21   conditions including degenerative disc disease and pain of the lumbar spine; right elbow pain and
22   ‘popping,’ a right elbow x-ray revealing significant arthritic changes, and left elbow pain.” Id. at
23   4-3.
24          Plaintiff, however, does not even attempt to explain how any of these records undermine
25   the ALJ’s decision. In fact, he does not cite to, much less discuss, any of the records submitted to
26   the Appeals Council. By failing to articulate and develop a specific argument, the court is unable
27   to grant summary judgment in plaintiff’s favor based on the Appeals Council’s purported error.
28   See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“[C]laimant carries the initial burden
                                                       5
        Case 2:19-cv-00745-EFB Document 17 Filed 09/17/20 Page 6 of 7

 1   of proving a disability.”); Independent Towers of Washington v. Washington, 350 F.3d 925, 929
 2   (9th Cir. 2003) (internal quotations and citations omitted) (“Our circuit has repeatedly
 3   admonished that we cannot manufacture arguments for an appellant and therefore we will not
 4   consider any claims that were not actually argued in appellant’s opening brief. Rather, we review
 5   only issues which are argued specifically and distinctly in a party’s opening brief.”); Hibbs v.
 6   Dep’t of Human Res., 273 F.3d 844, 873 (9th Cir. 2001) (finding that the appellant’s failure to
 7   develop his argument rendered it incapable of assessment by the court); Carmickle v. Comm’r of
 8   Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (declining to address whether the ALJ
 9   properly rejected claims of memory problems because the plaintiff “failed to argue this issue with
10   any specificity in his briefing.”). Accordingly, plaintiff has waived any challenge to the Appeals
11   Council’s decision to decline review.
12          B.      Reaching Limitations
13          Plaintiff also argues that the ALJ erred in finding that he was only limited to occasionally
14   reaching laterally with his right upper extremity. ECF No. 11 at 5-6. Plaintiff contends that the
15   ALJ should have concluded he was impaired in his ability to reach in all directions, not just
16   laterally. Id. at 5. In support of that argument, plaintiff notes that the ALJ found that he suffered
17   from degenerative joint disease of the right elbow, with marginal spurring and narrowing. Id. at
18   5. He also notes his testimony reflected he “couldn’t hardly move his elbow,” “it is painful to do
19   anything with it,” and that his elbow condition deteriorated after surgery. Id.
20          As an initial matter, plaintiff appears to argue that his diagnosis of degenerative joint
21   disease demonstrates he was more limited in reaching. However, a mere diagnosis is insufficient
22   to establish disability. Key v. Heckler, 754 F.2d 1545, 1549-50 (9th Cir. 1985); Leddy v.
23   Berryhill, 702 F. App’x 647, 648 (9th Cir 2017) (unpublished) (existence of an “impairment alone
24   does not establish functional limitation or disability.”). Moreover, the only evidence plaintiff
25   identifies in support his contention that he was more limited in reaching is his own testimony.
26   ECF No. 11 at 5. But the ALJ specifically found that plaintiff’s subjective complaints, including
27   those related to his elbow, were not fully credible—a finding that plaintiff does not challenge.
28   AR 79-82; Indep. Towers, 350 F.3d at 929 (argument not raised in brief is waived).
                                                        6
        Case 2:19-cv-00745-EFB Document 17 Filed 09/17/20 Page 7 of 7

 1          In his reply, plaintiff alters his position somewhat, arguing that the ALJ erred by failing to
 2   identify the specific evidence he relied upon to restrict plaintiff to only occasionally reaching
 3   laterally with his right arm. ECF No. 15 at 2. According to plaintiff, the failure to do so renders
 4   it impossible to determine whether the ALJ’s decision is based on substantial evidence. Id.
 5          Plaintiff’s argument is belied by the ALJ’s written decision. In assessing plaintiff’s RFC,
 6   the ALJ specifically stated that full weight was afforded to the opinion of non-examining
 7   physician Dr. G. William, who opined, among other things, that plaintiff was limited to
 8   occasional “right lateral reaching.” AR 83; see AR 560; see also Thomas v. Barnhart, 278 F.3d
 9   947, 957 (9th Cir. 2002) (“[T]he opinions of non-treating or non-examining physicians may also
10   serve as substantial evidence when the opinions are consistent with independent clinical findings
11   or other evidence in the record.”); SSR 96-6p, 1996 WL 374180 (“State agency medical and
12   psychological consultants are highly qualified physicians and psychologist who are experts in the
13   evaluation of the medical issues in disability claims.”); 20 C.F.R. §§ 404.1527(e) & 416.927(e)
14   (findings by state agency physicians constitute proper evidence from non-examining sources).
15          Contrary to plaintiff’s contention, the ALJ identified the specific evidence supporting the
16   limitations resulting from plaintiff’s right elbow impairment. Accordingly, plaintiff has failed to
17   demonstrate that the Commissioner erred in finding he is not disabled.
18   IV.    Conclusion
19          Accordingly, it is hereby ORDERED that:
20          1. Plaintiff’s motion for summary judgment is denied;
21          2. The Commissioner’s cross-motion for summary judgment is granted; and
22          3. The Clerk is directed to enter judgment in the Commissioner’s favor.
23   DATED: September 17, 2020.
24

25

26

27

28
                                                        7
